October 18, 2013 VIA EDGAR David L. Orlic, Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission Washington, D.C. 20549-3628 Re:WNC Housing Tax Credit Fund V, L.P., Series 3 (“Issuer”) Schedule 13E-3 filed by Issuer, WNC & Associates, Inc., WNC Investment Partners, LLC and WNC Community Preservation Partners, LLC Filed October 2, 2013 File No. 005-52597 Preliminary Schedule 14A Filed October 2, 2013 File No. 033-91136 Dear Mr. Orlic: We are in receipt of a copy of the staff’s letter dated October 15, 2013 to David Shafer respecting the referenced filings.In partial response thereto, each filing person listed below acknowledges the following: o The filing person is responsible for the adequacy and accuracy of the disclosure in the filings; o Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and o The filing person may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [signatures on following page] 714.662.5565 714.662-4412 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com David L. Orlic, Special Counsel Office of Mergers and Acquisitions October 18, 2013 Page 2 Very truly yours, WNC HOUSING TAX CREDIT FUND V, L.P., Series 3, a California limited partnership By:/s/DAVID N. SHAFER David N. Shafer, Executive Vice President of WNC & Associates, Inc., managing general partner WNC & ASSOCIATES, INC., a California corporation By:/s/DAVID N. SHAFER David N. Shafer, Executive Vice President WNC INVESTMENT PARTNERS, LLC, a California limited liability company By:/s/WILFRED N. COOPER, JR. Wilfred N. Cooper, Jr., manager WNC COMMUNITY PRESERVATION PARTNERS, LLC, a California limited liability company By:/s/WILFRED N. COOPER, JR. Wilfred N. Cooper, Jr., manager of WNC Development Partners, LLC, manager /s/WILFRED N. COOPER, JR. Wilfred N. Cooper, Jr.
